CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, WILLIAM M. ANTINORE, of Woodbury, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. William M. Antmore of Woodbury, admitted to practice in this State in 1979, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. William M. Antinore is hereby restrained and enjoined from practicing law during the period of suspension.
3. William M. Antinore shall comply with R. 1:20-20, governing suspended, disbarred or resigned attorneys.